UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 9/30/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (50.6%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (13.9%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $137,247 $155,845 6s, with due dates from April 15, 2028 to November 20, 2038 387,496 427,364 5 1/2s, April 20, 2038 591,598 651,359 5s, TBA, October 1, 2043 1,000,000 1,088,594 4 1/2s, TBA, October 1, 2043 10,000,000 10,776,562 U.S. Government Agency Mortgage Obligations (36.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 58,374 69,466 7s, with due dates from November 1, 2026 to May 1, 2032 426,601 493,685 5 1/2s, December 1, 2033 46,483 50,663 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 32,692 38,403 7s, with due dates from December 1, 2028 to December 1, 2035 689,241 794,046 6 1/2s, September 1, 2036 25,661 28,448 6s, January 1, 2038 583,109 640,205 5 1/2s, TBA, November 1, 2043 1,000,000 1,089,375 5 1/2s, TBA, October 1, 2043 1,000,000 1,090,586 5s, February 1, 2039 62,904 68,160 4 1/2s, April 1, 2041 130,388 139,357 4s, with due dates from June 1, 2042 to November 1, 2042 16,068,639 16,727,077 4s, TBA, October 1, 2043 10,000,000 10,489,062 3 1/2s, May 1, 2043 2,965,370 2,997,225 Total U.S. government and agency mortgage obligations (cost $48,225,508) U.S. TREASURY OBLIGATIONS (31.2%) (a) Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,310,300 4 1/2s, August 15, 2039 (SEG) (SEGSF) 7,201,000 8,315,251 U.S. Treasury Notes 0 5/8s, May 31, 2017 8,927,000 8,826,833 0 1/4s, August 31, 2014 11,010,000 11,023,332 0 1/4s, May 31, 2014 3,000 3,003 Total U.S. treasury Obligations (cost $29,882,523) MORTGAGE-BACKED SECURITIES (30.3%) (a) Principal amount Value Agency collateralized mortgage obligations (30.3%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.06s, 2037 $75,873 $108,985 IFB Ser. 2979, Class AS, 23.605s, 2034 30,766 40,141 IFB Ser. 3072, Class SM, 23.128s, 2035 92,626 132,366 IFB Ser. 3072, Class SB, 22.982s, 2035 75,496 107,433 IFB Ser. 3065, Class DC, 19.313s, 2035 379,112 559,270 IFB Ser. 2990, Class LB, 16.48s, 2034 102,836 135,521 IFB Ser. 4105, Class HS, IO, 6.418s, 2042 753,050 182,434 IFB Ser. 3232, Class KS, IO, 6.118s, 2036 540,581 56,761 IFB Ser. 4136, Class ES, 6.068s, 2042 755,067 145,902 IFB Ser. 4112, Class SC, IO, 5.968s, 2042 2,001,645 370,306 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 323,646 62,794 IFB Ser. 4240, Class SA, IO, 5.818s, 2043 520,109 112,411 IFB Ser. 311, Class S1, IO, 5.768s, 2043 2,369,240 521,226 IFB Ser. 4012, Class SM, IO, 5.768s, 2042 545,208 100,771 IFB Ser. 315, Class S1, IO, 5.736s, 2043 590,000 131,342 IFB Ser. 3852, Class SG, 4.848s, 2041 724,761 678,717 Ser. 4122, Class TI, IO, 4 1/2s, 2042 869,099 157,046 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,293,096 210,206 Ser. 3747, Class HI, IO, 4 1/2s, 2037 83,945 8,986 Ser. 4116, Class MI, IO, 4s, 2042 1,710,677 325,130 Ser. 4019, Class JI, IO, 4s, 2041 1,398,899 240,331 Ser. 304, IO, 3 1/2s, 2027 1,468,343 180,269 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,085,925 135,545 Ser. 4141, Class PI, IO, 3s, 2042 901,231 127,028 Ser. 4158, Class TI, IO, 3s, 2042 2,307,492 315,849 Ser. 4165, Class TI, IO, 3s, 2042 2,436,721 344,796 Ser. 4171, Class NI, IO, 3s, 2042 1,428,728 190,592 Ser. 4183, Class MI, IO, 3s, 2042 744,671 101,201 Ser. 3835, Class FO, PO, zero %, 2041 1,891,869 1,535,025 Ser. 3391, PO, zero %, 2037 22,494 18,952 Ser. 3300, PO, zero %, 2037 12,420 11,615 FRB Ser. 3326, Class WF, zero %, 2035 2,547 2,292 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 77,039 151,209 IFB Ser. 06-8, Class HP, 23.911s, 2036 97,088 156,425 IFB Ser. 05-45, Class DA, 23.764s, 2035 144,832 217,905 IFB Ser. 07-53, Class SP, 23.544s, 2037 111,119 161,297 IFB Ser. 08-24, Class SP, 22.628s, 2038 537,109 805,651 IFB Ser. 05-122, Class SE, 22.474s, 2035 147,671 210,758 IFB Ser. 05-75, Class GS, 19.713s, 2035 103,609 140,947 IFB Ser. 05-106, Class JC, 19.569s, 2035 111,319 166,253 IFB Ser. 05-83, Class QP, 16.929s, 2034 46,700 61,092 IFB Ser. 11-4, Class CS, 12.542s, 2040 289,893 340,693 IFB Ser. 12-96, Class PS, IO, 6.521s, 2041 758,659 144,684 IFB Ser. 11-27, Class AS, IO, 6.301s, 2041 659,969 113,442 IFB Ser. 12-132, Class SB, IO, 6.021s, 2042 1,439,476 222,039 IFB Ser. 13-19, Class DS, IO, 6.021s, 2041 1,315,358 255,159 Ser. 06-10, Class GC, 6s, 2034 568,199 585,245 IFB Ser. 13-59, Class SC, IO, 5.971s, 2043 949,652 206,942 IFB Ser. 13-101, Class AS, IO, 5.758s, 2043 1,163,000 268,130 IFB Ser. 13-103, Class SK, IO, 5.735s, 2043 344,000 77,047 IFB Ser. 13-102, Class SH, IO, 5.7s, 2043 926,000 192,145 Ser. 409, Class 82, IO, 4 1/2s, 2040 798,486 150,398 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 521,308 90,238 Ser. 12-96, Class PI, IO, 4s, 2041 791,244 126,346 Ser. 409, Class C16, IO, 4s, 2040 1,117,755 205,209 Ser. 12-124, Class JI, 3 1/2s, 2042 542,061 80,973 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,276,348 193,009 Ser. 13-55, Class IK, IO, 3s, 2043 759,618 112,066 Ser. 13-6, Class BI, IO, 3s, 2042 1,664,624 188,435 Ser. 12-145, Class TI, IO, 3s, 2042 911,015 101,851 Ser. 13-35, Class IP, IO, 3s, 2042 921,136 112,012 Ser. 13-55, Class PI, IO, 3s, 2042 1,422,723 187,529 Ser. 13-53, Class JI, IO, 3s, 2041 943,752 136,254 Ser. 13-23, Class PI, IO, 3s, 2041 1,096,508 122,688 Ser. 13-30, Class IP, IO, 3s, 2041 1,555,455 172,904 Ser. 13-23, Class LI, 3s, 2041 871,207 97,192 FRB Ser. 03-W8, Class 3F2, 0.529s, 2042 8,487 8,298 FRB Ser. 07-95, Class A3, 0.429s, 2036 1,868,618 1,681,756 Ser. 08-53, Class DO, PO, zero %, 2038 110,395 88,981 Ser. 07-44, Class CO, PO, zero %, 2037 40,178 34,242 Ser. 1988-12, Class B, zero %, 2018 1,273 1,209 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.723s, 2041 655,544 972,041 IFB Ser. 10-158, Class SD, 14.46s, 2040 209,000 255,158 IFB Ser. 11-70, Class WS, 9.34s, 2040 360,000 353,783 IFB Ser. 11-72, Class SE, 7.165s, 2041 1,341,000 1,287,329 IFB Ser. 11-81, Class SB, IO, 6.523s, 2036 1,183,661 208,691 IFB Ser. 11-61, Class CS, IO, 6 1/2s, 2035 378,326 58,641 IFB Ser. 10-85, Class SE, IO, 6.37s, 2040 449,122 83,918 IFB Ser. 13-27, Class SW, IO, 6.32s, 2040 513,436 94,180 IFB Ser. 12-149, Class LS, IO, 6.07s, 2042 437,910 73,109 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 2,325,611 413,029 IFB Ser. 10-26, Class QS, IO, 6.07s, 2040 2,075,539 394,352 IFB Ser. 13-87, Class AS, IO, 6.02s, 2043 331,926 56,427 IFB Ser. 13-122, Class DS, IO, 5.97s, 2043 407,175 66,675 IFB Ser. 13-99, Class SL, IO, 5.97s, 2043 676,560 125,427 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 2,193,698 389,206 IFB Ser. 10-115, Class TS, IO, 5.92s, 2038 1,252,192 184,511 IFB Ser. 13-134, Class DS, IO, 5.918s, 2043 913,000 155,210 IFB Ser. 11-146, Class AS, IO, 5.918s, 2041 627,479 126,869 IFB Ser. 13-129, Class SA, IO, 5.908s, 2043 402,000 67,042 IFB Ser. 12-34, Class SA, IO, 5.87s, 2042 934,307 201,904 IFB Ser. 10-120, Class SA, IO, 5.87s, 2040 1,256,670 225,409 IFB Ser. 11-128, Class TS, IO, 5.868s, 2041 435,136 92,640 IFB Ser. 10-89, Class SD, IO, 5 3/4s, 2040 641,613 109,878 IFB Ser. 11-70, Class SN, IO, 5.718s, 2041 259,000 64,227 IFB Ser. 10-31, Class SA, IO, 5.57s, 2040 809,483 132,553 IFB Ser. 10-42, Class SK, IO, 5.49s, 2040 603,749 92,555 Ser. 13-3, Class IT, IO, 5s, 2043 711,215 145,113 Ser. 13-6, Class OI, IO, 5s, 2043 566,978 116,032 Ser. 13-16, Class IB, IO, 5s, 2040 1,036,945 111,116 Ser. 10-35, Class UI, IO, 5s, 2040 1,370,747 279,226 Ser. 10-9, Class UI, IO, 5s, 2040 3,821,433 816,675 Ser. 09-121, Class UI, IO, 5s, 2039 1,509,559 331,892 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 845,151 171,870 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 1,115,053 241,119 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 906,816 168,486 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,630,955 335,799 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,842,601 400,766 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 774,024 89,067 Ser. 13-149, Class IL, IO, 4s, 2043 (FWC) 427,000 76,660 Ser. 13-149, Class LS, IO, 4s, 2043 (FWC) 462,000 85,326 Ser. 12-56, Class IB, IO, 4s, 2042 1,538,711 318,354 Ser. 12-47, Class CI, IO, 4s, 2042 684,349 137,870 Ser. 10-116, Class QI, IO, 4s, 2034 925,554 77,984 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 1,108,284 168,614 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 807,496 129,530 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 714,620 117,684 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 830,395 138,178 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 845,200 123,082 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 829,718 141,094 Ser. 11-70, PO, zero %, 2041 2,304,413 1,749,871 Ser. 10-151, Class KO, PO, zero %, 2037 115,983 99,801 Ser. 06-36, Class OD, PO, zero %, 2036 5,220 4,795 Total mortgage-backed securities (cost $27,393,516) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.88/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.88 $9,748,000 $140,469 (3.08)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/3.08 9,748,000 36,750 Total purchased swap options outstanding (cost $168,640) SHORT-TERM INVESTMENTS (14.1%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (AFF) 11,959,502 $11,959,502 SSgA Prime Money Market Fund 0.02% (P) 300,000 300,000 U.S. Treasury Bills with an effective yield of 0.11%, August 21, 2014 (SEGCCS) $288,000 287,806 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.10%, May 29, 2014 (SEGCCS) 198,000 197,941 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 (SEG)(SEGCCS) 590,000 589,902 Total short-term investments (cost $13,334,780) TOTAL INVESTMENTS Total investments (cost $119,004,967) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 40 $5,335,000 Dec-13 $53,268 U.S. Treasury Note 2 yr (Long) 37 8,149,828 Dec-13 23,055 U.S. Treasury Note 5 yr (Long) 17 2,057,797 Dec-13 29,186 U.S. Treasury Note 10 yr (Short) 135 17,062,734 Dec-13 (335,085) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/13 (premiums $168,647) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.98/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 $6,889,300 $39,958 (2.98)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 6,889,300 141,920 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $8,267,461) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, October 1, 2043 $1,000,000 10/10/13 $1,090,586 Federal National Mortgage Association, 4s, October 1, 2043 6,000,000 10/10/13 6,293,437 Federal National Mortgage Association, 3 1/2s, October 1, 2043 1,000,000 10/10/13 1,018,321 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $48,401,400 (E) $25,743 12/18/15 3 month USD-LIBOR-BBA 0.75% $(178,027) 14,978,800 (E) (20,542) 12/18/18 3 month USD-LIBOR-BBA 2.05% (293,756) 3,395,400 (E) 54,521 12/18/43 3 month USD-LIBOR-BBA 3.85% 153,735 3,283,700 (E) (22,779) 12/18/23 3 month USD-LIBOR-BBA 3.15% (109,404) 186,000 (12) 9/25/23 3 month USD-LIBOR-BBA 2.92% 2,710 Total $36,931 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $422,764 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(6,582) 315,332 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,909) 2,205,235 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 52,011 260,879 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,153) Barclays Bank PLC 568,235 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,464) 542,256 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 8,859 368,824 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,512) 1,285,979 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,103) 985,940 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,278 869,115 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,721 329,532 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,314 3,360,574 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (26,401) 3,796,065 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 38,092 515,490 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,173 100,620 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 2,529 4,794,053 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 48,107 1,534,337 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (36,188) 296,004 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (3,554) 2,877,236 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (22,604) 2,860,452 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 28,704 838,024 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 21,066 24,918 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (110) 136,737 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,074) 154,647 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,552 811,707 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,637) 169,192 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,433 1,214,354 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,540) 1,227,507 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,110) 103,802 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 977 439,955 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 7,187 1,632,555 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 16,382 25,318 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 238 81,740 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 769 59,316 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 558 88,082 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (146) 92,911 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (730) 2,914,801 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (22,899) 3,060,277 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (5,067) 2,081,983 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 16,356 2,185,856 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools 3,619 1,196,349 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 28,216 184,231 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 4,345 274,050 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,266 440,577 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,679) 220,352 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,340) 220,352 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,340) 260,879 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,153) 442,086 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,688) 1,148,393 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (6,983) 442,086 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,688) 126,469 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (994) 201,932 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,144) 518,756 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,076 223,479 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,271) 350,608 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,542) 654,041 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,182 882,789 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,368) 520,151 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,086) 682,508 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 17,943 144,984 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,419 595,407 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,678) 626,461 1,664 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,819) Citibank, N.A. 156,709 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,573 62,900 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 593 188,503 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,935 984,414 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 23,218 Credit Suisse International 195,964 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,051) 853,983 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,295) 315,332 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,909) 336,222 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,234 201,315 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,748) 260,879 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,153) 201,435 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,136) 223,479 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (5,271) 1,089,736 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,965 1,271,276 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 19,791 433,105 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 10,215 683,883 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,647 377,006 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,869 333,371 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,863 443,263 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 10,455 552,232 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 13,025 222,093 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 5,238 144,984 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,419 164,377 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,877 Goldman Sachs International 199,596 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (878) 699,713 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,078) 539,810 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,375) 193,154 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,319) 1,785,303 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (21,434) 464,046 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,224) 678,050 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,983) 442,161 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,883) 436,337 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,291) 915,297 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,678) 915,297 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,678) 822,649 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,807) 426,743 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,643) 1,341,795 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (31,647) 191,157 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (4,509) 350,374 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,713 392,424 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,109) 1,001,611 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,869) 376,277 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,956) 564,514 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,788) 1,457,228 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (34,369) 589,632 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (13,907) 200,440 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,120) 130,686 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,569) 351,938 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (4,225) 196,958 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,066) 41,322 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (182) 485,743 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (11,456) 1,708,389 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (32,734) 369,972 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (4,442) 220,990 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,653) 739,814 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (8,882) 160,027 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (704) 540,640 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,417) 754,509 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,746) 383,076 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,340 512,290 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,975) 1,079,789 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,810) 244,208 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,802) 1,372,003 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,779) 91,784 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (404) 307,872 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,793) 164,159 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (722) 50,838 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (399) 135,610 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,065) 159,401 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (701) 318,677 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,402) 215,874 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (950) 115,074 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (506) 766,829 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,373) 611,632 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,140) 590,875 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,199 677,406 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,123) 1,846,732 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 28,750 1,151,907 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 17,933 394,911 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,148 394,911 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,148 326,445 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,699 62,900 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (593) 1,313,025 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,776 1,253,280 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (15,047) 722,894 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,803) 260,879 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,153) 447,419 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,553) 930,853 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 21,954 158,836 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,746 295,935 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,607 295,935 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,607 666,280 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 15,714 JPMorgan Chase Bank N.A. 915,616 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (21,595) 590,875 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,199) 1,263,866 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 15,181 Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $94,406,330. (b) The aggregate identified cost on a tax basis is $119,023,811, resulting in gross unrealized appreciation and depreciation of $3,038,470 and $2,675,046, respectively, or net unrealized appreciation of $363,424. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $14,138,443 $16,694,050 $18,872,991 $9,709 $11,959,502 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $51,450,254 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realized gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $292,993 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $321,018. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $28,580,664 $— Purchased swap options outstanding — 177,219 — U.S. government and agency mortgage obligations — 47,815,482 — U.S. treasury obligations — 29,478,719 — Short-term investments 12,259,502 1,075,649 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(229,576) $— $— Written swap options outstanding — (181,878) — TBA sale commitments — (8,402,344) — Interest rate swap contracts — (461,673) — Total return swap contracts — (89,487) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $1,041,468 $1,826,863 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $54,900,000 Written swap option contracts (contract amount) $33,400,000 Futures contracts (number of contracts) 200 Centrally cleared interest rate swap contracts (notional) $34,300,000 OTC total return swap contracts (notional) $103,700,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts*** $- $- $14,374 $- $- $- $- $- $14,374 OTC Total return swap contracts*# 52,011 302,361 28,319 112,598 146,334 15,181 656,804 Futures contracts*** Purchased swap options# 177,219 177,219 Total Assets $52,011 $302,361 $14,374 $28,319 $289,817 $146,334 $15,181 $ $848,397 Liabilities: Centrally cleared interest rate swap contracts*** 23,280 23,280 OTC Total return swap contracts*# 17,644 233,576 40,563 423,714 30,794 746,291 Futures contracts*** 5,321 5,321 Written swap options# 181,878 181,878 Total Liabilities $17,644 $233,576 $23,280 $ $222,441 $423,714 $30,794 $5,321 $956,770 Total Financial and Derivative Net Assets $34,367 $68,785 $(8,906) $28,319 $67,376 $(277,380) $(15,613) $(5,321) $(108,373) Total collateral received (pledged)##† $34,367 $(32,333) $ $28,319 $ $(245,960) $ $ $(215,607) Net amount $ $101,118 $(8,906) $ $67,376 $(31,420) $(15,613) $(5,321) $107,234 * Excludes premiums. # Covered by master netting agreement. *** Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
